Citation Nr: 1504191	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dermatitis. 

2.  Entitlement to service connection for a lung condition to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions dated in September 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction has been retained by the RO in Seattle, Washington.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required before the Veteran's claims can be adjudicated.  Regarding the Veteran's increased rating claim, during his November 2014 hearing, the Veteran indicated that his skin disability had increased in severity.  He stated that his eczema spread to additional parts of his body and that he has been using a topical cream for over 6 weeks.  The Veteran should be afforded a VA examination to determine the current state of his service connected skin disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the Veteran's claim for service connection for a lung condition, an addendum opinion is needed to clarify the May 2014 VA examiner's opinion.  The examiner opined that the Veteran's lung condition is less likely than not related to service.  The rationale seemed to weigh heavily that the Veteran had respiratory issues prior to the military.  The examiner referenced the Veteran's report of having pneumonia and Valley Fever as a child.  However, the Veteran's entrance examination indicates that his lungs were normal when he enlisted.  Therefore, unless there is clear and unmistakable evidence that a respiratory condition pre-existed service, the examiner is asked to opine as to whether the Veteran's current lung condition, including COPD, is linked to his treatment in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, more development is also necessary before the Veteran's claim for service connection for residuals of a head injury can be adjudicated.  The Board finds that an examination is required to determine the exact nature of the Veteran's residuals, if any.  During the hearing, the Veteran indicated that he has dizziness and tinnitus that he attributes to his in-service head injury.  As there is evidence of a May 1955 head injury and the Veteran is competent to report that he has had dizziness and tinnitus since that injury, a medical opinion is necessary to determine if there is a relationship between the in-service incident and his current symptoms.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected dermatitis.  The examiner must consider the Veteran's lay statements regarding his disability, to include how symptoms of his skin condition impair his daily activities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

2. Return the claims file to the VA examiner who performed the Veteran's May 2014 respiratory condition examination, if available.  The claims folder and a copy of this remand must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The VA examiner is requested to provide an addendum opinion specifically addressing the following:

a. Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that a respiratory disability, to include COPD, existed prior to the Veteran's entrance into service?

b. If a respiratory disability, to include COPD, clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service?  Reference should be made to the multiple upper respiratory infections documented in ther service treatment records.

c. If a respiratory disability, to include COPD, is not found to have clearly and unmistakably preexisted service, is at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period of active service or is otherwise etiologically related thereto?  The examiner is asked to address the Veteran's various complaints of chest pain and his incidence of pneumonia in service.

If the examiner who performed the May 2014 examination is unavailable, have another appropriate examiner respond to the above questions.  The Veteran may be recalled for a new examination if deemed necessary.

3.  Return the claims file to the VA examiner who performed the June 2013 residuals of a traumatic brain injury examination, if available.  The claims folder and a copy of this remand must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The VA examiner is requested to provide an addendum opinion specifically addressing the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that any current residuals of a head injury (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include the May 1955 head injury?

b. Is it at least as likely as not (a 50 percent probability or greater) that any current dizziness/vertigo (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include the May 1955 head injury.  The examiner should also provide an opinion as to whether the Veteran's vertigo/dizziness was caused or aggravated by residuals of a head injury. 

c. Is it at least as likely as not (a 50 percent probability or greater) that any current tinnitus (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include the May 1955 head injury.  The examiner should also provide an opinion as to whether the Veteran's tinnitus was caused or aggravated by residuals of a head injury. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above actions, the Veteran's claims should be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




